Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Bank and Thrift Opportunity Fund was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting upon the proposals listed below: Shareholders of the fund approved Proposal 1 and Proposal 2 and the votes cast were as follows: Proposal 1: To elect six Trustees to serve until their respective successors have been duly elected and qualified. WITHHELD FOR AUTHORITY Deborah C. Jackson 10,123,104 1,758,071 Charles L. Ladner 10,136,736 1,744,439 Stanley Martin 10,146,969 1,734,206 John A. Moore 10,144,867 1,736,308 Gregory A. Russo 10,158,399 1,722,776 John G. Vrysen 10,142,910 1,738,265 Proposal 2: To adopt a new form of investment advisory agreement. For 7,968,475 Against 1,544,674 Withheld 269,223 Broker Non-Votes 2,098,803
